Order entered October 10, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00769-CV

CHRISTOPHER EDGAR, BRYAN EDGAR, GARRY EDGAR, KYLE BEBEE, JUSTIN
         TRIAL, AND CLEAR FORK WIRELINE LLC, Appellants

                                               V.

INTEGRITY WIRELINE AND OILFIELD SERVICES, LLC, INTEGRITY WIRELINE
   HOLDINGS, LLC, STEVEN SMATHERS, AND JAMES E. SOWELL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14239

                                           ORDER
        Before the Court is appellees’ October 9, 2018 unopposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 8,

2018.    As this is an accelerated appeal, we caution that further extension requests will be

disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE